J-S56026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FERDINAND MELENDEZ                         :
                                               :
                       Appellant               :   No. 503 EDA 2020


       Appeal from the Judgment of Sentence Entered January 10, 2020,
            in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0003664-2019.


BEFORE:       BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J. *

MEMORANDUM BY KUNSELMAN, J.:                         FILED: MARCH 19, 2021

        Ferdinand Melendez appeals from the judgment of sentence imposing

three to six years’ incarceration and two years of probation, after convictions

on various firearms and drug-trafficking charges.1 Melendez claims the police

unreasonably searched him. He also believes there was insufficient proof that

he (1) entered a conspiracy and (2) intended to distribute drugs. We disagree

and affirm.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
  The trial court found Melendez guilty of person prohibited from possessing a
firearm, 18 Pa.C.S.A. § 6105(a)(1); possessing a firearm without a license,
18 Pa.C.S.A. § 6106(a)(1); possessing a firearm on the streets of Philadelphia,
18 Pa.C.S.A. § 6108; possession with intent to deliver, 35 P.S. § 780-
113(a)(30); criminal conspiracy, 18 Pa.C.S.A. § 903; and possession of a
controlled substance, 35 P.S. § 780-113(a)(16). The trial court acquitted
Melendez of possessing an instrument of crime, 18 Pa.C.S.A. § 907(a).
J-S56026-20



      On the morning of February 23, 2019, Melendez rode shotgun in an SUV

through the streets of Philadelphia. Stashed in his pants were two bundles of

heroin, holding 28 individual packets, and a .45 caliber, loaded handgun. Five

more heroin bundles, each with 14 individual packets, were hidden in the glove

compartment. All the heroin bundles had clear packets with blue inserts. The

driver of the SUV, Mitchell Ramirez, had several jars of marijuana on him.

      Around 7:45 a.m., Ramirez stopped their SUV behind another car and

honked. The other car drove to the next intersection. Again, Ramirez pulled

behind the car and honked, and, again, the car drove to the next intersection.

At this third intersection, Ramirez honked and pulled along the side the car.

      He gestured for the other driver to lower his window. The driver did so.

Ramirez said “they had samples,” but they could not currently give him any

due to a nearby police car. N.T., 9/16/19, at 7. Ramirez told the other driver

to follow them, so the driver did. Eventually, the SUV stopped, and the other

driver got in the back seat of the SUV.

      Melendez kept “looking around and looking back at” the new occupant.
Id. at 8. He also looked “in the side-view mirror.” Id. at 14. Thus, Melendez

seemed to be serving as Ramirez’s lookout and/or bodyguard. See id. at 15.

Ramirez gave their guest three complimentary packets of heroin and asked

for his phone number to use for future transactions. The guest, however, was

an undercover member of the Philadelphia Police Department’s narcotics unit,

Officer Timothy Bogan.




                                     -2-
J-S56026-20



      Suddenly, police surrounded the SUV and arrested the two occupants.

Subsequent searches uncovered Melendez’s firearm and all of the aforesaid

contraband. Melendez moved to suppress the firearm and heroin that the

police found on his person. The court of common pleas denied that motion,

and the case proceeded to a non-jury trial. The court convicted and sentenced

Melendez as described above; this timely appeal followed.

      Melendez raises the following issues for our review:

         1.    Did not the [trial] court err in [refusing] to suppress
               the physical evidence as fruit of an unlawful frisk and
               unlawful arrest . . . ?

         2.    Did not the [trial] court err in finding [Melendez] guilty
               of criminal conspiracy where the evidence was
               insufficient to prove beyond a reasonable doubt that
               [he] had agreed to sell narcotics with his alleged co-
               conspirator . . . ?

         3.    Did not the [trial] court err in finding [Melendez] guilty
               of possession with intent to deliver where the
               evidence was insufficient to prove beyond a
               reasonable doubt that [he] (1) constructively
               possessed the narcotics recovered from the glove
               compartment . . . and (2) possessed the narcotics
               recovered from his person with intent to deliver?

Melendez’s Brief at 4. We address the first issue and then consolidate the

second and third issues for ease of disposition.

      For his first issue, Melendez challenges the denial of his motion to

suppress the handgun and the 28 packets of heroin that the police discovered

on his person, under the Fourth Amendment to the Constitution of the United

States and Article I, § 8 of the Constitution of the Commonwealth of



                                      -3-
J-S56026-20



Pennsylvania.2 Melendez claims the police lacked both a reasonable suspicion

to perform a Terry frisk3 and probable cause to arrest him. Thus, he views

the physical evidence seized from him as “fruit of the poisonous tree.”4

       The Commonwealth suggests we not concern ourselves with the first

half of Melendez’s argument regarding the Terry frisk, because the officers’

actions were permissible as a search incident to a lawful arrest.           See

Commonwealth’s Brief at 7. We agree with the Commonwealth and limit our

analysis to whether police had probable cause to arrest Melendez.

       When reviewing a lower court’s denial of a motion to suppress, our scope

of review is confined to “the suppression record . . . .” In re L.J., 79 A.3d
1073, 1085 (Pa. 2013).          Furthermore, we ask only “whether the factual

findings are supported by [that] record and whether the legal conclusions

drawn from those facts are correct.” Commonwealth v. Brown, 64 A.3d
1101, 1104 (Pa. Super. 2013) (citations omitted) (internal quotation marks

____________________________________________


2
  The Fourth Amendment provides, “The right of the people to be secure in
their persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated . . . .” U.S. Const. amd. IV. Likewise, the state
constitution guarantees that “people shall be secure in their persons, houses,
papers and possessions from unreasonable searches and seizures . . . .” Pa.
Const. art. I, § 8. Although he bases his argument on both provisions,
Melendez does not claim any heightened protection under the state charter.
As a result, we need not perform a separate analysis under Commonwealth
v. Edmunds, 586 A.2d 887 (Pa. 1991).

3
 See Terry v. Ohio, 392 U.S. 1 (1968). The suppression upheld the search
and seizure as the result of a Terry frisk. See Trial Court Opinion, 7/2/20, at
4-6.

4
    See Nardone v. United States, 308 U.S. 338 (1939).

                                           -4-
J-S56026-20



omitted). The Commonwealth prevailed at the suppression hearing; thus, we

“consider only the evidence of the [Commonwealth] and so much of the

evidence for the defense as remains uncontradicted when read in the context

of the entire record.” Id. Because the police obtained no search warrant, we

review the suppression court’s legal conclusions “de novo.”        Ornelas v.

United States, 517 U.S. 690, 699, (1996).

      “A person is in custody when he is physically denied his freedom of

action in any significant way or is placed in a situation in which he reasonably

believes that his freedom of action or movement is restricted by the

interrogation.”   Commonwealth v. Yandamuri, 159 A.3d 503, 518 (Pa.

2017). Melendez and the Commonwealth agree that the officers who removed

Melendez from the SUV arrested him. See Melendez’s Brief at 21. However,

they disagree on whether the officers had probable cause to make that arrest.

      Probable cause exists if “the facts and circumstances which are within

the knowledge of the officer at the time of the arrest, and of which he has

reasonably trustworthy information, are sufficient to warrant a man of

reasonable caution in the belief that the suspect has committed or is

committing a crime.” Commonwealth v. Thompson, 985 A.2d 928, 931

(Pa. 2009). We do not ask whether the officers’ beliefs were “correct or more

likely true than false.” Texas v. Brown, 460 U.S. 730, 742, (1983). Instead,

the constitutional question is whether, given the totality of the circumstances,

there was a “probability, and not a prima facie showing, of criminal activity.”

Illinois v. Gates, 462 U.S. 213, 235, (1983).

                                     -5-
J-S56026-20



      By the time that the back-up officers surrounded the SUV, there was

ample probable cause to arrest Melendez for drug-dealing crimes and

conspiracy to commit drug-dealing crimes with Ramirez. When the SUV first

approached Officer Bogan’s unmarked vehicle, Ramirez solicited the deal using

plural pronouns, which meant him and Melendez, who was in the car with

Ramirez. The suppression court found that Ramirez said, “We had samples.”

Trial Court Opinion, 7/2/20, at 7 (emphasis added). Moreover, he told Officer

Bogan to “follow us.” N.T., 9/16/19, at 13 (emphasis added).

      Melendez repeatedly attempts to impugn the credibility of Officer Bogan

on appeal, by indicating that his use of plural and singular pronouns shifted.

See Melendez’s Brief at 6, 8, 22, 26. However, our standard of review for a

witness’s credibility is no review; the finder of fact has absolute discretion to

assess credibility.     “It is within the suppression court’s sole province as

factfinder to pass on the credibility of witnesses and the weight to be given

their testimony.”     Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa.

Super. 2006). As such, Melendez’s attempt to revise the facts in this Court

fails. From the start of this illicit transaction, the circumstances indicated to

any person of reasonable caution that criminal activity was ongoing and that

it involved Ramirez and Melendez, jointly.

      Additional probable cause as to Melendez arose once Officer Bogan got

in the SUV. Ramirez asked Officer Bogan which drug he would like to sample,

while Melendez kept watch. Melendez continually glanced at Officer Bogan in

the back seat; at their surroundings; and into the side, rear-view mirror. This

                                      -6-
J-S56026-20



conduct was consistent with someone keeping a lookout for the police or other

sources of trouble.

      Even so, Melendez criticizes Officer Bogan for failing to explain how he

inferred that Melendez was serving as a lookout. See Melendez’s Brief at 22.

This is no real gap in the Commonwealth’s evidence. Police training is not

needed to tell when someone is looking around for signs of trouble; the officer

and the suppression court could reasonably draw that inference based on a

rudimentary understanding of human behavior. It was apparent to anyone of

reasonable caution that Melendez was probably aiding and abetting the drug

deal by keeping watch for Ramirez, so Ramirez could devote his full attention

to their potentially new customer.

      Based on the facts as the suppression court found them, probable cause

existed for the police to arrest Melendez by the time they did so. Thus, the

officers’ ensuing searches of his person were lawful police actions incident to

that arrest. “The search incident to arrest exception allows arresting officers,

in order to prevent the arrestee from obtaining a weapon or destroying

evidence, to search both the person arrested and the area within his

immediate control.” Commonwealth v. Simonson, 148 A.3d 792, 799 (Pa.

Super. 2016) (some punctuation omitted). Therefore, police constitutionally

found and seized the handgun and packets of heroin from Melendez’s person.




                                     -7-
J-S56026-20



       The suppression court’s decision not to suppress that physical evidence

was correct.5

       Melendez’s second and third issues challenge the sufficiency of the

Commonwealth’s evidence against him regarding his convictions for the

crimes of possession with intent to deliver (“PWID”) and conspiracy.      The

learned Judge Donna M. Woelpper of the Court of Common Pleas of

Philadelphia County fully disposed of these claims in her 1925(a) Opinion.

       With respect to the PWID charge, she opined as follows:

          [When a court reviews a sufficiency claim,] all evidence is
          viewed in the light most favorable to the verdict winner to
          determine whether “there is sufficient evidence to enable
          the factfinder to find every element of the crime beyond a
          reasonable doubt.” Commonwealth v. Antidormi, 84
A.3d 736, 756 (Pa. Super. 2014) (citation omitted). The
          Commonwealth may meet its burden “by means of wholly
          circumstantial evidence.” Id. Finally, the reviewing court
          “may not weigh the evidence and substitute its judgment
          for the factfinder.” Id.

                To sustain a conviction for PWID, the Commonwealth
          must prove “the manufacture, delivery, or possession with
          intent to manufacture or deliver, a controlled substance by
          a person not registered under this act.” 35 P.S. § 780-
          113(a)(30).    Because [Melendez] was not in physical
          possession of the narcotics recovered from the glove
          compartment of the car, the Commonwealth [needed] to
          establish that [Melendez] had constructive possession.
          Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa. Super.
          2013). In order to prove constructive possession, the
          Commonwealth must show that the defendant had
____________________________________________


5
 The suppression court upheld the search and seizure of that evidence under
Terry, supra, but we may affirm the suppression court’s order “on any valid
basis appearing of record.” In Interest of N.B., 187 A.3d 941, 945 (Pa.
Super. 2018).

                                           -8-
J-S56026-20


       “conscious     dominion”      over      the     contraband.
       Commonwealth v. Brown, 48 A.3d 426, 430 (Pa. Super.
       2012) (quoting Commonwealth v. Parker, 847 A.2d 745,
       750 (Pa. Super. 2004)). In other words, the defendant must
       have “the power to control the contraband and the intent to
       exercise that control.” Id. The “intent to maintain a
       conscious dominion may be inferred from the totality of the
       circumstances.” Commonwealth v. Johnson, 26 A.3d
1078, 1094 (Pa. 2011) (citation omitted). In addition,
       “constructive possession may be found in one or more
       actors where the item in issue is in an area of joint control
       and equal access.” Id. (citation and brackets omitted).

             The intent to deliver element “may be inferred from
       possession of a large quantity of controlled substances. It
       follows that possession of a small amount of a controlled
       substance supports the conclusion that there is an absence
       of intent to deliver.” Commonwealth v. Roberts, 133
A.3d 759, 768 (Pa. Super. 2016) (citation omitted). If the
       quantity of the controlled substance is not determinative,
       the court may consider other factors:

          Other factors to consider when determining whether a
          defendant intended to deliver a controlled substance
          include the manner in which the controlled substance
          was packaged, the behavior of the defendant, the
          presence of drug paraphernalia, and the sums of cash
          found in possession of the defendant. The final factor
          to be considered is expert testimony. Expert opinion
          testimony is admissible concerning whether the facts
          surrounding the possession of controlled substances
          are consistent with an intent to deliver rather than
          with an intent to possess it for personal use.
Id. (citation omitted).

             Here, [Melendez] was the front-seat passenger in the
       vehicle in which the narcotics were recovered. Although it
       was the driver who reached forward out of Officer Bogan’s
       view and handed the three packets of heroin to him,
       [Melendez] was present during the transaction and served
       as the lookout. Lastly, during their initial interaction, the
       driver said to Officer Bogan, “We have samples.” This
       evidence is sufficient to support a finding that [Melendez]



                                   -9-
J-S56026-20


        constructively possessed the narcotics recovered from the
        vehicle.

               As for the intent to deliver, [Melendez] possessed two
        bundles containing 28 packets of heroin in his pants. The
        heroin recovered from [his] person and the vehicle’s glove
        compartment were both contained in clear packets with blue
        inserts. As stated above, [Melendez] played the role of
        lookout during the transaction. Finally, [he possessed] a
        loaded handgun at the time of the transaction and his
        subsequent arrest. See Commonwealth v. Ratsamy, 934
A.2d 1233, 1238 (Pa. 2007) (mentioning as a relevant factor
        the defendant’s possession of a loaded handgun). Overall,
        this evidence was sufficient to establish that the heroin
        recovered from [Melendez’s] person was intended for
        distribution and delivery.

Trial Court Opinion, 7/2/20, at 7-8 (some punctuation omitted).

     Regarding the criminal conspiracy charge, the trial court stated:

              [Melendez’s] final issue challenges the sufficiency of
        the evidence underlying his conviction for criminal
        conspiracy. He claims that the evidence failed to establish
        (1) the existence of an agreement between [him] and the
        driver; and (2) that [he] committed an overt act in
        furtherance of the alleged conspiracy.

              “To sustain a conviction for criminal conspiracy, the
        Commonwealth must establish that the defendant (1)
        entered an agreement to commit or aid in an unlawful act
        with another person or persons, (2) with a shared criminal
        intent and, (3) an overt act was done in furtherance of the
        conspiracy.” Commonwealth v. Rios, 684 A.2d 1025,
        1030 (Pa. 1996), see also 18 Pa.C.S.A. § 903. “This overt
        act need not be committed by the defendant; it need only
        be committed by a co-conspirator.” Commonwealth v.
        Hennigan, 753 A.2d 245, 253 (Pa. Super. 2000) (citation
        omitted).

               As it is often not possible to prove an explicit or formal
        agreement between a defendant and his co-conspirator, the
        agreement may be established by circumstantial evidence,
        including the relationship between the parties, the conduct
        or circumstances of the parties, as well as the overt acts of

                                     - 10 -
J-S56026-20


        co-conspirators. Commonwealth v. Le, 208 A.3d 960,
        969 (Pa. 2019) (citation omitted). “Mere association with
        the perpetrators, mere presence at the scene, or mere
        knowledge of the crime is insufficient.” Commonwealth v.
        Murphy, 844 A.2d 1228, 1238 (Pa. 2004) (citation
        omitted). However, these factors “may furnish a web of
        evidence linking an accused to an alleged conspiracy beyond
        a reasonable doubt when viewed in conjunction with each
        other and in the context in which they occurred.”
        Commonwealth v. Swerdlow, 636 A.2d 1173, 1177 (Pa.
        Super. 1994) (citation omitted).

              Here, as previously stated, [Melendez] was seated in
        the front, passenger seat beside the driver. He was present
        when the driver summoned Officer Bogan by honking his car
        horn three times, informed Officer Bogan that they had
        samples, and throughout the entirety of the transaction.
        [Melendez] served as the lookout, shifting his gaze from side
        to side, looking back at Officer Bogan, and in the side-view
        mirror. Finally, the driver committed several overt acts
        including honking the car horn, inviting Officer Bogan into
        the car, handing three packets of heroin to Officer Bogan,
        and exchanging telephone numbers. Viewing the facts in
        the light most favorable to the Commonwealth as verdict
        winner, the evidence was sufficient to establish the
        elements of conspiracy.
Id. at 8-9 (some punctuation omitted).

     We adopt this well-reasoned analysis as our own and dismiss Melendez’s

two sufficiency-of-the-evidence claims as meritless.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/19/21

                                   - 11 -